Title: To Benjamin Franklin from ——— Demolon, 25 October 1778: résumé
From: Demolon, ——
To: Franklin, Benjamin


<Moulins en Bourbonnois, October 25, 1778, in French: I have a brother in Nantes who makes a living by his knowledge of mathematical and geometric principles. Capt. Le Maire, who has a commission to bring artillery and men of talent to Virginia, solicits him to enter the service of that state. He flatters my brother that you and Mr. Lee would provide letters of recommendation, should he decide to go, and that he would be assured of the rank of captain of artillery, even though he would only be expected to occupy himself with geometry. I think my brother is too casual about the proposition; he is virtually prepared to leave without an adequate understanding of the chance he is taking in this expatriation. Would you kindly inform me of your intentions so that I can better advise him?>